IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON                                          t. •


                                    DIVISION ONE                                    CS>    —4 C-




STATE OF WASHINGTON,                                                                 w         —n

                                                No. 69692-1-
                                                                                      O
                      Respondent,

               v.

                                                                                          No. 69692-1-1/2

asked whether the church had a hot meal program or a food bank. He also asked

about gas vouchers, said he needed gas, and stated that his wife was ill. He said

repeatedly that he needed money. Hopper said the church had a food bank, but it

operated on a different day.

       Another visitor, Cheryl Lynn Cunningham, approached and spoke to Vieau.

When Vieau said his wife was in the hospital, Cunningham gave him $13.

       Vieau remarked on the church's unusual interior, which included an ark and

several unusual facades. Hopper took him on a tour of the church. After the tour,

Vieau said he was going to send his wife in to see it. He left the church, and a few

moments later his wife came in alone. Hopper gave her the same tour, which takes

about five minutes.

       As Hopper and Vieau's wife emerged from the sanctuary, Hopper noticed that

Vieau was back in the church. He was walking quickly through the east lobby and

heading straight outside. Hopper thought that "[h]e was walking too quickly - very

quickly, almost like he didn't want to be seen." He did not say goodbye to Hopper or

wait for his wife. It looked to Hopper like he was coming from the hallway leading to

her office door.

       When Vieau's wife left, Hopper went to her office to get a pen and noticed that

her purse was more open than usual. She looked inside and realized that her wallet,

which contained bank cards and checkbook, were gone. She looked for them in her

car but they were not there.

       Hopper called 911. She also called her bank and cancelled her bank cards.

Police searched Vieau's car the following day but found nothing.

                                           2
No. 69692-1-1/3

       The State charged Vieau with second degree theft of an access device.1 At

trial, Hopper also testified that other than Cunningham, Vieau and his wife, she saw

no one in the vicinity of her office on the day of the theft.

       Vieau did not testify and the defense called no witnesses. A jury convicted

him as charged.

                                        DECISION

       Vieau contends his conviction is not supported by sufficient evidence.

Evidence is sufficient if, when viewed in the light most favorable to the State, it

permits any rational trier of fact to find the essential elements of the crime beyond a

reasonable doubt. State v. Green, 94 Wn.2d 216, 221, 616 P.2d 628 (1980) (quoting

Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)). A

claim of insufficient evidence admits the truth of the State's evidence and all

inferences that reasonably can be drawn from it. State v. Salinas, 119 Wn.2d 192,

201, 829 P.2d 1068 (1992). Circumstantial evidence is as probative as direct

evidence. State v. Vermillion, 66 Wn. App. 332, 342, 832 P.2d 95 (1992).

       Vieau argues that the State failed to prove his guilt beyond a reasonable doubt

because no one saw him take the wallet and there were other people in the church

that day. This argument ignores substantial evidence that he had both the motive




       1A person is guilty of second degree theft "if he or she commits theft of. . .
[a]n access device." Former RCW 9A.56.040(1)(c) (2009). An access device is
defined as "any card, .. . account number, or other means of account access that
can be used ... to obtain money, goods, services, or anything else of value."
RCW9A.56.010(1).
                                              3
No. 69692-1-1/4

and opportunity to take the wallet, that he acted dishonestly when he told

Cunningham his wife was in the hospital and took her money, and that he exhibited

guilty knowledge when he hurriedly exited the church. Viewed in a light most

favorable to the State, this evidence, and the reasonable inferences that can be

drawn from it, were sufficient for a rational trier of fact to conclude that Vieau

committed the offense.

       Vieau also argues that his judgment and sentence should be remanded to

correct a scrivener's error. Specifically, he contends the statutory provision under

which he was charged, RCW 9A.56.040(1)(c), proscribes the theft of metal wire, not

access devices. Although that statute was amended after Vieau's offense, the

version of the statute in effect when he committed his offense proscribed theft of an

access device. See former RCW 9A.56.040(1)(c) (2009). That version of the statute

controls. State v. Snedden, 166 Wn. App. 541, 543, 271 P.3d 298 (2012). There

was no scrivener's error.

       Affirmed.

                                            FOR THE COURT:




                                          MAi